 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6

 7   ALFREDO M. BARRAGAN,

 8                             Petitioner,                Case No. 2:19-cv-1851-TSZ-MLP

 9          v.                                            ORDER

10   STATE OF WASHINGTON,

11                             Respondent.

12

13          Having reviewed the Report and Recommendation, docket no. 3, of the Honorable

14   Michelle L. Peterson, United States Magistrate Judge, to which no objection was filed, the Court

15   finds and ORDERS:

16          (1)    The Court ADOPTS the Report and Recommendation.

17          (2)    Petitioner’s proposed 28 U.S.C. § 2254 petition for writ of habeas corpus, docket

18   no. 1, is DISMISSED without prejudice.

19          The Clerk is directed to send copies of this Order to petitioner pro se and to Judge

20   Peterson.

21          Dated this 13th day of January, 2020.

22

23
                                                          A
                                                          Thomas S. Zilly
                                                          United States District Judge


     ORDER - 1
